Citation Nr: 0121289	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right lower leg at the ankle, 
Muscle Group XI, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (RO), which continued a 10 percent 
evaluation for residuals of a shell fragment wound of the 
right thigh, muscle group XIV, and residuals of a shell 
fragment wound of the right lower leg at the ankle, muscle 
group XI.  The decision also increased the veteran's 
evaluation for post traumatic stress disorder to 50 percent 
effective May 21, 1999.  The veteran filed a notice of 
disagreement dated December 1999 and a statement of the case 
was issued in December 1999.  A substantive appeal was 
received in December 1999 as to the issues of the shell 
fragment wounds to the right thigh and right lower leg at the 
ankle.  

Prior to a May 1998 rating decision, the veteran's shell 
fragment wound of the right thigh had been evaluated under 
Muscle Group XI.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's service connected shell fragment wound of 
the right lower leg at the ankle, Muscle Group XI is 
manifested by no more than moderate injury to the affected 
muscle group; there is no appreciable loss of motion and no 
instability of the ankle.

3.  The veteran's 3-cm shell fragment wound scar over the 
right Achilles is manifested by tenderness and slight 
fixation to the soft tissues.

4.  The veteran's service connected shell fragment wound of 
the right thigh, Muscle Group XIV is manifested by no more 
than moderate injury to the affected muscle group; there is 
no appreciable loss of motion due to the shell fragment wound 
and the scar is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound of the 
right lower leg at the ankle, Muscle Group XI, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 
5311 (2000).

2.  A separate 10 percent evaluation for a shell fragment 
wound scar of the right Achilles is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804 (2000).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a shell fragment wound of the 
right thigh, Muscle Group XIV, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In considering the history of the veteran's shell fragment 
wound injuries, it is noted that the veteran sustained a 
shell wound to the lateral surface, right thigh and a shell 
wound, lacerating, posterior and medial to Achilles tendon, 
right ankle on June 20, 1944.  The wound was cleaned and 
dressed in the field hospital.  On June 28, 1944 an 
examination of the right lower thigh to include the knee 
through the plaster showed a 5 cm FB, anterior and lateral to 
the middle third of the femur.  There was no evidence of 
fracture in the film.  Examination of the right ankle through 
the plaster showed no evidence of FB or fracture.  July 5, 
1944 entry indicated that under anesthesia the wound of the 
thigh was prepped with green soap ether and mertiolate and 
the original wound thoroughly explored.  It was noted that it 
was impossible to locate the foreign body and the wound was 
closed with sutures after a secondary debridement was carried 
out.  The wound of the ankle was then cleaned, debrided and 
closed.  

It is noted that the veteran suffers from bilateral knee 
disabilities, which are nonservice-connected.

At his July 1999 VA examination the veteran reported having 
shell fragment wounds in the posterior aspect of his right 
ankle, on the right Achilles, and also on the lateral aspect 
of his right thigh.  There was no bone, artery, or nerve 
damage associated with the fragment wounds, but there may 
have been some Achilles and gastrocnemius-soleus damaged on 
the right heel that was repaired and muscle involvement of 
muscle group XIV with the thigh.  The veteran reported that 
over the years he has had progressive problems and had some 
weakness and give way sensation in the leg and at times it 
would feel like it wanted to buckle on him.  The veteran was 
not wearing any braces, but he did use a cane to get around.  
He indicated that normal daily activities were difficult and 
he was retired.

The examination showed the veteran ambulating with a cane 
with a bit of a limp on the right side.  The examination of 
the right thigh showed a 7-cm wound on the lateral aspect 
involving the muscle group XIV.  There was no muscle loss or 
herniation.  The scar itself was normal in color and texture 
did not cause any deformity and no muscle hernia.  The scar 
was not adhered to the soft tissue and there was no 
underlying damage near the scar itself, which was slightly 
depressed with no keloid formation.  The second wound was 
over the posterior aspect of his Achilles tendon to his right 
ankle.  It was a 4-cm stellate-type scar.  It was slightly 
fixed to the soft tissues.  There was no redness, edema, or 
swelling.  There was no muscle hernia associated with this.  
The Achilles tendon was intact.  The veteran had ankle motion 
from 10 degrees dorsiflexion to 40 degrees of plantar flexion 
with pain at extremes of motion.  There was no swelling or 
instability in the ankle.  The veteran had good strength to 
manual muscle testing in both the ankle and the knee.  There 
was no neurovascular abnormalities identified.  X-rays of the 
ankle revealed minimal degenerative changes involving the 
right ankle with no fracture or dislocation.  Calcification 
within the vessels was seen with no evidence of focal 
osteomyelitis.  X-rays of the right femur revealed no 
fracture or dislocation seen.  There was evidence of a right 
knee prosthesis and there was a small metallic density in the 
soft tissues of the right mid thigh laterally.

At his January 2001 VA examination, it was noted that the 
veteran sustained a shell fragment wound to his right thigh 
and right calf, distal Achilles tendon, it had to be debrided 
and repaired, but he indicated that he was able to go back to 
duty.  Over the years he has reported persistent pain, 
soreness, and tenderness in the thigh and in the calf.  He 
indicated that he had difficulty standing, walking, and 
getting around.  The veteran reported having arthritis in the 
knees and having bilateral total knee replacements done over 
the last several years.  The one on the left side was just 
redone several months before.  It was noted that the veteran 
was using a cane to get around and he was not wearing braces.  
The veteran indicated that he was retired and not working.  
He reported having difficulties with daily activities and 
with anything requiring prolonged standing, walking, 
climbing, squatting, and crawling.  The veteran indicated 
that his leg was chronically painful, but there were no 
specific flare-ups noted.

The examination of the right thigh showed an 8-cm wound 
laterally.  The wound was well healed with no tenderness or 
soreness in the scar.  It was not red, fixed, or ulcerated.  
There was no evidence of bone, artery, nerve, or muscle 
damage.  The veteran had a scar over the right Achilles, 
about 3 cm, a little bit of tenderness and soreness with that 
and there was a little bit of fixation to the soft tissues.  
There was no other redness, swelling, or deformity.  The 
veteran had good flexion in his Achilles tendon, normal 
muscle function in the right leg.  X-rays of the right tibia 
and fibula revealed evidence of bilateral knee arthroplasty 
and there was a small metallic density in the soft tissues of 
the right lower leg posteriorly and laterally.  There was no 
definite fracture or dislocation seen and no bone 
destruction.  

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103(A) (West Supp. 2001), (VCAA), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, and July 1999 and January 2001 VA examinations, 
which are adequate for rating purposes.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for the disabilities at issue.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, an additional remand is not necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Under the rating criteria, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-
d).  For purpose of the present case, criteria of moderate 
and moderately severe are pertinent.  Under the rating 
criteria:

(1) Slight disability of muscles.

 (i) Type of injury. Simple wound of muscle without 
debridement or infection.

 (ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs of 
muscle disability as defined in paragraph (c) of this 
section.

 (iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

 (i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

 (ii) History and complaint. Service department record or 
other evidence of in- service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle injury as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting of particular functions controlled by 
the injured muscles.

 (iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

 (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

 (iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4) Severe disability of muscles.

 (i) Type of injury. Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

 (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

 (iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function. If present, the following are 
also signs of severe muscle disability:

 (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

 (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

 (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

 (D) Visible or measurable atrophy.

 (E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

 (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. 

The veteran's service-connected residuals of a shell fragment 
wound of the right lower leg at the ankle is currently rated 
under Diagnostic Code 5311 for damage to Muscle Group XI, 
right lower extremity.  The muscles of group XI involve the 
functions of propulsion and plantar flexion of foot, 
including (1); stabilization of arch (2, 3); flexion of toes 
(4, 5); flexion of knee (6), as well as the posterior and 
lateral crural muscles, and muscles of the calf, including 
the (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) the plantaris.  A 10 percent disability 
evaluation is warranted for moderate muscle disability.  A 
moderately severe muscle disability is rated 20 percent, and 
a severe muscle disability warrants a 30 percent rating.

The veteran's service-connected residuals of a shell fragment 
wound of the right thigh is currently rated under Diagnostic 
Code 5312 for damage to Muscle Group XIV, the anterior thigh 
group.  The muscles of group XIV involve the functions of 
extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in synchronizing 
hip and knee (1, 2).  Anterior thigh group: (1) Sartorius; 
(2) rectus femoris; (3) vastus extermus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris.  
A 10 percent disability evaluation is warranted for moderate 
muscle disability.  A moderately severe muscle disability is 
rated 30 percent, and a severe muscle disability warrants a 
40 percent rating.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful objective demonstration, a 10 percent evaluation 
is provided under Diagnostic Code 7804.  For other scars, the 
basis of evaluation is limitation of function of the part 
affected by the scar in accordance with Diagnostic Code 7805.  
38 C.F.R. § 4.118.

Analysis

A.  Residuals of a shell fragment wound of the right lower 
leg at the ankle, Muscle Group XI

The veteran does not meet or nearly approximate the criteria 
for a disability rating in excess of 10 percent under 
Diagnostic Code 5311.  There are no objective medical 
findings to support the conclusion that the veteran has 
moderately severe damage to Muscle Group XI.  On his July 
1999 VA examination, there was a 4-cm stellate-type scar.  It 
was slightly fixed to the soft tissues.  There was no 
redness, edema, or swelling.  There was no muscle hernia 
associated with this.  The Achilles tendon was intact.  The 
veteran had ankle motion from 10 degrees dorsiflexion to 40 
degrees of plantar flexion with pain at extremes of motion.  
There was no swelling or instability in the ankle.  The 
veteran had good strength to manual muscle testing in both 
the ankle and the knee.  There were no neurovascular 
abnormalities identified.  X-rays of the ankle revealed 
minimal degenerative changes involving the right ankle with 
no fracture or dislocation.  Calcification within the vessels 
was seen with no evidence of focal osteomyelitis.  X-rays of 
the right femur revealed no fracture or dislocation seen.  At 
his January 2001 VA examination, the veteran had a scar over 
the right Achilles, about 3 cm, a little bit of tenderness 
and soreness with that and there was a little bit of fixation 
to the soft tissues.  There was no other redness, swelling, 
or deformity.  The veteran had good flexion in his Achilles 
tendon, normal muscle function in the right leg.  X-rays of 
the right tibia and fibula revealed evidence of bilateral 
knee arthroplasty and there was a small metallic density in 
the soft tissues of the right lower leg posteriorly and 
laterally.  There was no definite fracture or dislocation 
seen and no bone destruction.

A review of the medical records on file does not show that 
the veteran has the objective findings characteristic of a 
moderately severe disability of the muscles pursuant to 
38 C.F.R. § 4.56(d)(3), such as entrance and exit scars 
indicating track of missile through one or more muscle 
groups, palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side, or tests of strength and endurance compared with sound 
side demonstrating positive evidence of impairment.  There is 
no objective evidence to show that the veteran has additional 
functional loss due to pain, weakness, fatigue, or any other 
symptom to a degree that would support a rating in excess of 
10 percent under the range of motion code for the ankle 
(38 C.F.R. § 4.71a, Code 5271).  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to whether scarring due to 
missile or fragment injury must be evaluated in order to 
determine whether a rating separate from that warranted for 
underlying muscle damage is warranted.  Thus, the Board will 
also analyze whether a compensable evaluation is warranted 
for the scar over the right Achilles.  The rating schedule 
indicates in Diagnostic Codes 7803 and 7804 that a scar can 
be rated 10 percent (maximum rating allowed) disabling if it 
is superficial, poorly nourished, with repeated ulceration, 
or if it is superficial, tender and painful on objective 
demonstration.  In this case, the medical evidence of record 
shows that the veteran's right Achilles scar was tender and 
sore with a little bit of fixation to the soft tissues.  
However, there was no indication of ulceration or breakdown 
of the scar.  Accordingly, the symptoms relative to the scar 
itself warrant a 10 percent rating under Diagnostic Code 
7804.  The rating is assignable on account of a tender and 
painful scar separate from the 10 percent rating for muscle 
damage.  There is no indication that the symptoms caused by 
any muscular scarring have not been contemplated by the 10 
percent rating already in effect for functional impairment 
due to muscle damage.  See 38 C.F.R. § 4.118 (Diagnostic Code 
7805) (2000).  Additionally, there are no provisions in the 
rating schedule for awarding compensable ratings for 
disfiguring scars in areas other than the head, face, or 
neck.  Id.  Consequently, a 10 percent rating is warranted 
for the right Achilles scar under Diagnostic Code 7804, 
separate from the 10 percent rating for underlying muscle 
damage, but no more.

B.  Residuals of a shell fragment wound of the right thigh, 
Muscle Group XIV

The veteran does not meet or nearly approximate the criteria 
for a disability rating in excess of 10 percent under 
Diagnostic Code 5312.  The Board notes that the veteran has 
great difficulty walking and getting around because of his 
nonservice-connected bilateral knee condition.  There are no 
objective medical findings to support the conclusion that the 
veteran has moderately severe damage to Muscle Group XIV.  On 
his July 1999 examination of the right thigh, there was a 7-
cm wound on the lateral aspect involving the muscle group 
XIV.  There was no muscle loss or herniation.  The scar 
itself was normal in color and texture did not cause any 
deformity and no muscle hernia.  The scar was not adhered to 
the soft tissue and there was no underlying damage near the 
scar itself, which was slightly depressed with no keloid 
formation.  The veteran had good strength to manual muscle 
testing in both the ankle and the knee.  There were no 
neurovascular abnormalities identified.  Calcification within 
the vessels was seen with no evidence of focal osteomyelitis.  
X-rays of the right femur revealed no fracture or dislocation 
seen.  Evidence of a right knee prosthesis and there was a 
small metallic density in the soft tissues of the right mid 
thigh laterally.  At his January 2001 VA examination the 
right thigh showed an 8-cm wound laterally.  The wound was 
well healed with no tenderness or soreness in the scar.  It 
was not red, fixed, or ulcerated.  There was no evidence of 
bone, artery, nerve, or muscle damage.  The examiner found 
normal muscle function in the right leg.  X-rays of the right 
tibia and fibula revealed evidence of bilateral knee 
arthroplasty and there was a small metallic density in the 
soft tissues of the right lower leg posteriorly and 
laterally.  There was no definite fracture or dislocation 
seen and no bone destruction.  

A review of the medical records on file does not show that 
the veteran has the objective findings characteristic of a 
moderately severe disability of the muscles pursuant to 
38 C.F.R. § 4.56(d)(3), such as entrance and exit scars 
indicating track of missile through one or more muscle 
groups, palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side, or tests of strength and endurance compared with sound 
side demonstrating positive evidence of impairment.  There is 
also no indication of muscle atrophy, loss of muscle 
strength, or other muscle impairment resulting from the 
fragments of the right mid thigh.  Under these circumstances, 
the veteran's service-connected residuals of a shell fragment 
wound of the thigh remains appropriately characterized as a 
"moderate" muscle injury under the applicable criteria.  

A separate evaluation for pain, weakness, incoordination, and 
excess fatigability is not warranted.  See DeLuca, 8 Vet. 
App. 202; 38 C.F.R. §§ 4.40, 4.45.  The veteran complained of 
pain associated with the shell fragment wound, but most of 
the complaints are associated with the veteran's nonservice-
connected bilateral knee disability.  There is no objective 
evidence to show that the veteran has additional functional 
loss due to his service-connected shell fragment wound to the 
right thigh due to pain, weakness, fatigue, or any other 
symptom to a degree that would support a rating in excess of 
10 percent under the range of motion codes.  For the above 
stated reasons, the preponderance of the evidence is against 
the claim for an increase in the 10 percent rating for 
residuals of a shell fragment wound to the right thigh.  
Thus, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right lower leg at 
the ankle, Muscle Group XI, is denied.

Entitlement to a separate 10 percent evaluation for shell 
fragment wound scar over the right Achilles is granted, 
subject to the criteria which govern the payment of monetary 
awards.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right lower leg at 
the ankle, Muscle Group XIV, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

